& WwW WN

oO f©& N HDA GN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

Case 2:19-cv-01608-RSL Document 12 Filed 12/12/19 Page 1 of 4

The Honorable Robert S. Lasnik
The Honorable Michelle L. Peterson

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
GEBERHIWET TEKLEMARIAM,
No. C19-1608-RSL-MLP
Petitioner,
JOINT STIPULATION AND [proposed]
Vv. ORDER CONSENTING TO
MAGISTRATE JUDGE AND
WILLIAM BARR, et. al., DISMISSING HABEAS PETITION
Respondents. NOTE ON MOTION CALENDAR:
Today

 

 

COMES NOW Respondents, by and through their counsel, Brian T. Moran, United
States Attorney for the Western District of Washington, and Kristin B. Johnson, Assistant
United States Attorney for said District, and Petitioner, by and through his counsel Gregory
Murphy, and hereby jointly stipulate and agree as follows:

WHEREAS on October 8, 2019, Petitioner filed a habeas petition challenging his
continued immigration detention. Dkt. No. 1.

WHEREAS on October 7, 2019, Petitioner was released from custody on an order of
supervision. See Dkt. No. 10, Exhibit A.

WHEREAS the parties agree that Petitioner’s release rendered the habeas petition moot.

See Abdala v. Immigration and Naturalization Service, 488 F.3d 1061, 1065 (9th Cir. 2007).

JOINT STIPULATION AND ORDER CONSENTING TO UNITED STATES ATTORNEY
MAGISTRATE JUDGE AND DISMISSING HABEAS PETITION-1 700 Stewart Street, Suite 5220
(C19-1608-RSL-MLP) Seattle, Washington 98101-1271

(206) 553-7970

 
So fe YN DH A ee BD DY eR

NY NY NS NY NH NY NY NO He Re ee ea ea ea a
SND HW F BW NH K|& DB OO we HI DH HD BP WwW BP & BS

N
oo

 

Case 2:19-cv-01608-RSL Document12 Filed 12/12/19 Page 2 of 4

WHEREAS the parties agree that this action should be dismissed as moot without fees

or costs to either party.

WHEREAS the parties consent to proceed before the assigned Magistrate Judge under

28 U.S.C. § 636(c).

NOW THEREFORE, the parties, through their respective counsel of record, do hereby

stipulate and agree, and respectfully request, that the Court make and enter the following order:

1. Petitioner’s habeas petition is hereby denied and dismissed as moot without fees or

costs to either party.

SO STIPULATED.

DATED this 12th day of December, 2019.

BRIAN T. MORAN
United States Attorney

/s Kristin B. Johnson

KRISTIN B. JOHNSON WSBA #28189
Assistant United States Attorney

700 Stewart Street, Suite 5220

Seattle, WA 98101-1271

Telephone No. (206) 553-7970

Fax No. (206) 553-4073

E-mail kristin.b.johnson@usdoj.gov
Attorney for Respondents

JOINT STIPULATION AND ORDER CONSENTING TO
MAGISTRATE JUDGE AND DISMISSING HABEAS PETITION-2
(C19-1608-RSL-MLP)

UNITED STATES ATTORNEY
700 Stewart Street, Suite 5220
Seattle, Washington 98101-1271
(206) 553-7970

 
Co Oe NN DH A FF WY NH &

Re BP NY NY NY NY DY RD RB me ee ea ea ea a
SI BD MW FSF Ww NY —-| DO we ID BD HW BRB WD BH YH BS

No
o

 

Case 2:19-cv-01608-RSL Document 12 Filed 12/12/19 Page 3 of 4

SO STIPULATED.

DATED this 12" day of December, 2019.

!s Gregory Murphy

GREGORY MURPHY, WSBA #
Assistant Federal Public Defender
1331 Broadway #400

Tacoma, Washington 98402
(253) 593-6710

Attorney for Petitioner

ORDER

IT IS SO ORDERED.

| nr
DATED this 1 day of , 2019.

MWh S Cosma -

Robert S. Lav

 

United States Magistrate Judge

JOINT STIPULATION AND ORDER CONSENTING TO UNITED STATES ATTORNEY
MAGISTRATE JUDGE AND DISMISSING HABEAS PETITION-3 700 Stewart Street, Suite 5220
(C19-1608-RSL-MLP) Seattle, Washington 98101-1271

(206) 553-7970

 
